IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 97-41236
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

PEDRO SANCHEZ; ADOLFO SANCHEZ,

                                           Defendants-Appellants.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-97-CR-125-1
                          - - - - - - - - - -
                            August 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pedro Sanchez appeals his conviction for conspiracy to

possess with intent to distribute marijuana and for possession

with intent to distribute marijuana.    Adolfo Sanchez appeals his

conviction for conspiracy to possess with intent to distribute

marijuana.     Pedro Sanchez contends that his conviction should be

overturned because he was denied effective assistance of counsel

because counsel had an actual conflict of interest.      The record

is not sufficiently developed to show such a conflict, and this



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-41236
                                 -2-

court thus declines to address the issue on direct appeal.     See

United States v. Rivas, 157 F.3d 364, 369 (5th Cir. 1998).

     Adolfo argues that the evidence was insufficient to convict

him of conspiracy.   When the evidence, both direct and

circumstantial, is viewed in the light most favorable to the

jury’s verdict, the evidence was sufficient to convict Adolfo

Sanchez of each and every element of conspiracy to traffic in

narcotics.    See United States v. Dean, 59 F.3d 1479, 1485 (5th

Cir. 1995); United States v. Resio-Trejo, 45 F.3d 907, 910 (5th

Cir. 1995).

     AFFIRMED.